Case 1:19-cv-22483-BB Document 29 Entered on FLSD Docket 08/12/2020 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-22483-BLOOM/Louis


 CIBELY MONTIEL,

        Plaintiff,

 v.

 ANDREW SAUL,
 Commissioner for Social Security
 Administration,

       Defendant.
 ____________________________________/

                                             ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Summary Judgment, ECF

 No. [17] (“Plaintiff’s Motion”), and Defendant’s Motion for Summary Judgment, ECF No. [20]

 (“Defendant’s Motion”) (collectively, the “Motions”). The Motions were previously referred to

 the Honorable Lauren F. Louis, United States Magistrate Judge, for a Report and

 Recommendation, ECF No. [2]. On June 23, 2020, Judge Louis issued a Report and

 Recommendations, ECF No. [26] (“R&R”), recommending that (i) Plaintiff’s Motion be granted

 in part, (ii) Defendant’s Motion be denied, and (iii) the Administrative Law Judge’s Decision

 (“ALJ’s Decision”) be “reversed and remanded with instructions to reassess and state with

 particularity her credibility determinations as to Plaintiff’s subjective symptoms and limitations

 including the weight afforded to Plaintiff’s treating physicians, and to reanalyze steps three

 through five of the Social Security sequential inquiry.” See id. at 21-22. The R&R advised the

 parties that objections to the R&R must be filed within fourteen (14) days. Id. at 22. On July 7,

 2020, Defendant filed Objections to the Magistrate Judge’s Report and Recommendations, ECF
Case 1:19-cv-22483-BB Document 29 Entered on FLSD Docket 08/12/2020 Page 2 of 5
                                                             Case No. 19-cv-22483-BLOOM/Louis


 No. 27 (“Defendant’s Objections”). Plaintiff did not file any objections, but she responded in

 opposition to Defendant’s Objections on July 13, 2020. See ECF No. [28] (“Plaintiff’s Response”).

        The Court has carefully considered the R&R, Defendant’s Objections, Plaintiff’s

 Response, the record in this case, the applicable law, and is otherwise fully advised. Moreover, the

 Court has conducted a de novo review of the R&R in light of Defendant’s Objections. See Williams

 v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)); Macort v. Prem,

 Inc., 208 F. App’x 781, 784 (11th Cir. 2006) (“Where a proper, specific objection to the magistrate

 judge’s report is made, it is clear that the district court must conduct a de novo review of that

 issue.”). For the reasons set forth below, the Court finds Judge Louis’ R&R to be well-reasoned

 and the analysis to be correct.

        I.      BACKGROUND

        The Court adopts Judge Louis’ description of the administrative history and record below,

 ECF No. [26] at 2-14, and incorporates it by reference herein.

        II.     LEGAL STANDARD

        Defendant does not object to Judge Louis’ recitation of the standard for judicial review of

 a final decision by the Commissioner of the Social Security Administration, which, in any event,

 is correct.1 See ECF No. [26] at 2-3. Judicial review of the ALJ’s Decision is limited to whether

 “‘it is supported by substantial evidence and based on proper legal standards.’” Crawford v.

 Comm’r, 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439

 (11th Cir. 1997)). “‘Substantial evidence is more than a scintilla and is such relevant evidence as



 1
    Here, the October 3, 2018 administrative law judge (“ALJ”) determination became the
 Commissioner’s “final decision” when the Appeals Council denied Plaintiff’s request for review.
 See ECF No. [26] at 2; see also Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (“[Plaintiff]
 exhausted his administrative remedies whereupon the ALJ’s determination became the Secretary’s
 final decision.”).


                                                  2
Case 1:19-cv-22483-BB Document 29 Entered on FLSD Docket 08/12/2020 Page 3 of 5
                                                            Case No. 19-cv-22483-BLOOM/Louis


 a reasonable person would accept as adequate to support a conclusion.’” Id. (quoting Lewis, 125

 F.3d at 1439); accord Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987) (substantial evidence

 is “more than a mere scintilla, but less than a preponderance”) (internal quotation and citation

 omitted). A court, however, “‘may not decide the facts anew, reweigh the evidence, or substitute

 [its] judgment for that of the [ALJ].’” Winschel v. Comm’r, 631 F.3d 1176, 1178 (11th Cir. 2011)

 (internal quotation marks and citations omitted); accord Packer v. Comm’r, Soc. Sec. Admin., 542

 F. App’x 890, 891 (11th Cir. 2013) (“[W]e may not reweigh the evidence or substitute our

 judgment for that of the ALJ.”) (citing Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)).

 “A clearly articulated credibility finding with substantial supporting evidence in the record will

 not be disturbed by a reviewing court.” Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). Even

 if evidence preponderates against the ALJ’s Decision, a court must affirm “if the decision is

 supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)

 (citing 42 U.S.C. § 405(g)). Through this lens, the Court addresses Defendant’s Objections.

        III.    DISCUSSION

        Upon review, the Court finds Judge Louis’ R&R to be well reasoned and correct, and the

 Court agrees with the analysis in Judge Louis’ R&R. Defendant maintains that the R&R errs

 because “[n]one of the evidence identified by the Magistrate Judge constitutes a medical opinion

 under the regulations.” ECF No. [27] at 2. Defendant’s Objections are improper because they

 largely expand upon and reframe arguments already made and considered by the Magistrate Judge

 in her R&R, or simply disagree with the R&R’s conclusions. “It is improper for an objecting party

 to . . . submit [] papers to a district court which are nothing more than a rehashing of the

 same arguments and positions taken in the original papers submitted to the Magistrate Judge.

 Clearly, parties are not to be afforded a ‘second bite at the apple’ when they file objections to a




                                                 3
Case 1:19-cv-22483-BB Document 29 Entered on FLSD Docket 08/12/2020 Page 4 of 5
                                                               Case No. 19-cv-22483-BLOOM/Louis


 [Report and Recommendations].” Marlite, Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL

 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting Camardo v. Gen. Motors Hourly-Rate Emps.

 Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y. 1992)). In any event, Defendant’s argument

 regarding “medical opinions” was properly rejected by Judge Louis, ECF No. [26] at 18, and has

 been rejected by the United States Court of Appeals for the Eleventh Circuit. See Winschel v.

 Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011); see also Baez v. Comm’r of Soc. Sec.,

 657 F. App’x 864, 870 (11th Cir. 2016).

         Further, Defendant’s argument that Dr. Hoy and Dr. Delgado’s diagnoses “say nothing

 about the severity of a condition” is not well taken. ECF No. [27] at 3. Dr. Hoy diagnosed Plaintiff

 with “major depressive disorder, recurrent episode, moderate” and found Plaintiff to be “sad,

 depressed, anxious, labile affect” and “impaired; unable to make good decisions.” ECF No. [11]

 at 1303-04. Similarly, Dr. Delgado diagnosed Plaintiff with “major depressive disorder, recurrent

 episode, severe,” determined that certain medications needed to be increased or discontinued and

 found Plaintiff to have “no clinical improvement” during the course of her follow-up visits. ECF

 No. [11-1] at 2271-76. Defendant’s Objections are thus overruled.2

         IV.    CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:




 2
   Although the Court overrules Defendant’s Objections, it takes exception to Plaintiff’s snide
 remark in the Reply that “this is the same old song and dance the Commissioner performs
 whenever an ALJ denies a claimant’s application for benefits[.]” ECF No. [28] at 2. While it is
 appropriate to challenge a party’s arguments as lacking in merit, it is entirely improper to attack a
 party itself merely because one disagrees with the opposing arguments presented. The Local Rules
 state that it is a “fundamental tenet of this Court” that attorneys be governed at all times by a spirit
 of professionalism and civility. The practice of law rightfully demands adherence to the highest
 levels of professionalism and civility. Counsel’s gratuitous comments fall below expectations.


                                                    4
Case 1:19-cv-22483-BB Document 29 Entered on FLSD Docket 08/12/2020 Page 5 of 5
                                                              Case No. 19-cv-22483-BLOOM/Louis


              1. Magistrate Judge Louis’ Report and Recommendations, ECF No. [26] is

                 ADOPTED;

              2. Plaintiff’s Motion, ECF No. [17], is GRANTED IN PART;

              3. Defendant’s Motion, ECF No. [20], is DENIED;

              4. Defendant’s Objections, ECF No. [27], are OVERRULED;

              5. The ALJ’s Decision is REVERSED AND REMANDED for further proceedings

                 for the ALJ to reassess and state with particularity her credibility determinations as

                 to Plaintiff’s subjective symptoms and limitations including the weight afforded to

                 Plaintiff’s treating physicians, and to reanalyze steps three through five of the

                 Social Security Administration sequential inquiry;

              6. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED;

              7. The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Miami, Florida, this 12th day of August, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE


 Copies to:

 Counsel of Record




                                                   5
